511 F. Supp. 795 (1981)
Fred FERRIS, Movant,
v.
UNITED STATES of America, Respondent.
Civ. No. R-80-98-ECR.
United States District Court, D. Nevada.
April 23, 1981.
Richard A. Wright, Heaton & Wright, Las Vegas, Nev., for Movant.
B. Mahlon Brown, U.S. Atty., Las Vegas, Nev., Charles C. Wehner, Los Angeles Strike Force, Los Angeles, Cal., for Respondent.

ORDER
REED, District Judge.
An evidentiary hearing was held on April 21, 1981, on Mr. Ferris' motion for return of seized property. He was represented by Richard A. Wright, Esq., while the Government was represented by Special Attorney Charles C. Wehner, of the Los Angeles Strike Force office. Mr. Ferris was called to the stand by the Government. His testimony was the only evidence presented and was, therefore, uncontroverted.
Affidavits of Mr. Ferris and a government agent had previously been offered to the Court on the issue of ownership of the money. Each side objected to the affidavit of the other. The contents of the affidavits, therefore, are inadmissible hearsay. See United States v. Warrington, 17 F.R.D. 25 (N.D.Cal.1955).
The seized property consists of $178,041 in currency, most of which had been taken from Mr. Ferris' safe deposit box, located in the cashier's cage of a Las Vegas casino, *796 and the remainder from his home. The seizures were made pursuant to search warrants.
The motion invokes the Court's jurisdiction founded on its inherent supervisory power over the United States Attorney's office and law enforcement officials within the district. See United States v. Premises Known as 608 Taylor Ave., 584 F.2d 1297 (3rd Cir. 1978). The Government has resisted the motion on the ground that Mr. Ferris has not established that he is the lawful owner of the money. Its contention is that all or a substantial portion of the currency was being held by Mr. Ferris for the real owner.
Since it is conceded that the money was seized from Mr. Ferris' home and safe deposit box, the burden is on the Government to come forward with evidence that it was not his. See United States v. Wright, 610 F.2d 930 (D.C.Cir.1979). Mr. Ferris' testimony provided no help in this regard.
IT IS THEREFORE HEREBY ORDERED that the United States of America forthwith return to movant Fred Ferris the $178,041 in United States currency it seized on June 19, 1978, from his safe deposit box and home.
IT IS FURTHER ORDERED that this Order shall be deemed to include the Court's findings of fact and conclusions of law.